DETAILED ACTION
1.          Claims 1-20 have been examined and are pending.

Continued Examination Under 37 CFR 1.114
2.          A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/03/2021 has been entered.

Response to Amendment
3.          In response to the amendments received in the Office on 5/03/2021, the Office acknowledges the current status of the claims: claims 1, 2, 5, 8, 12, 15, and 19 have been amended, and no new matter appears to be added.
4.          In response to the amendments received in the Office on 5/03/2021, the rejections of claims 5, 6, 12, 13, 19, and 20 under 35 USC §112(b) have been withdrawn.

Claim Rejections - 35 USC § 103
5.          In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new 
6.          The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.         The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.            Claims 1, 7, 8, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication 2004/0073642 A1 to Iyer (hereinafter “Iyer”) in view of United States Patent Application Publication 2015/0280928 A1 to Tessmer et al. (hereinafter “Tessmer”).
            Regarding Claim 1, Iyer discloses a gateway for use with a home LAN network including at least one private host in a private network in the home LAN network (Iyer: Figure 1 with [0015] – corresponds to a virtual private network (VPN) gateway in a local area network (LAN) comprising at least a home agent (HA).), a Hotspot network in the home LAN network and containing a Hotspot client (Iyer: and a demilitarized zone (DMZ) host separate from the Hotspot network (Iyer: Figure 1 with [0014-0015] – corresponds to a DMZ separating either the LAN, hotspot, and mobile networks.), said gateway comprising:
     a communication module operable to receive a communication packet from a public network (Iyer: Figure 5 with [0038], and [0042-0043] – corresponds to a computing system of the gateway operable to communicate information between a plurality of networks, including communication modules.), and
     a processing module, coupled to the communication module, the processing module configured to execute program instructions (Iyer: Figure 5 with [0038], and [0042-0043] – corresponds to a computing system of the gateway operable to communicate information between a plurality of networks, including a processor module.), the processing module instructing said communication module to forward the communication packet to one of the group consisting of the DMZ host in the home LAN network and the Hotspot client in the Hotspot network formed in the home LAN network (Iyer: Figure 1 with [0014-0017] – communication corresponds to tunneling between firewalls of networks that include at least both a hotspot, Lan, and DMZ.).
            Iyer does not expressly disclose that the communication packet received from the public network having a transparent Ethernet bridging generic routing encapsulation header and a payload having a destination media access control (MAC) address, 
            However, these features are not new or novel in the presence of Tessmer. Tessmer discloses the communication packet received from the public network having a transparent Ethernet bridging generic routing encapsulation header and a payload having a destination media access control (MAC) address (Tessmer: [0001] – corresponds to the use of GRE in an overlay network. See also [0004-0006]. See also [0027] for use of destination MAC addresses.). Tessmer further discloses forwarding based on a destination MAC address (Tessmer: [0027] and [0037] – corresponds to transmitting and receiving packets that have at least a destination MAC address.). Tessmer further discloses determining that the communication packet is a Multicast communication packet, and the communication module clones a copy of the Multicast communication packet and forwards the copy of the Multicast communication packet (Tessmer: [0096-0107] – a packet is determined to be a multicast packet for replication to be sent to machines on an overlay network and a bridged network.) to both the DMZ host in the home LAN network and the Hotspot client in the Hotspot network formed in the home LAN network.
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify multi-network connection system of 
            Regarding Claim 7, the combination of Iyer and Tessmer discloses the gateway of claim 1, wherein Iyer further discloses said communication module is operable to receive the communication packet within one of the group consisting of Internet Protocol version 4 and Internet Protocol version 6 (Iyer: [0002-0003] and [0017-0018] – corresponds to IPv4 at a LAN side and IPv6 at the NAT/DMZ side.).

            Claims 8 and 14, directed to a method embodiment of claims 1 and 7, recite similar features as claims 1 and 7, respectively, and are therefore rejected upon the same grounds as claims 1 and 7. Please see above rejections of claims 1 and 7.
            Claim 15, directed to an article of manufacture embodiment of claim 1, recite similar features as claim 1, respectively, and are therefore rejected upon the same grounds as claim 1. Please see above rejections of claim 1.  

Allowable Subject Matter
9.          Claims 2-6, 9-13, and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
10.         Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

11.         The prior art made of record (please see attached PTO-892) and not relied upon is considered pertinent to applicant's disclosure.
US PGPub 2017/0208032 A1 to Cox at [0010], [0014-0017], and [0025-0037].

12.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN H ELLIOTT IV whose telephone number is (571)270-7163.  The examiner can normally be reached on M, T, R, F 5:00 AM-5:00 PM, W 5:00 AM-3:00 PM (EDT).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BENJAMIN H. ELLIOTT IV
Primary Examiner
Art Unit 2474



/BENJAMIN H ELLIOTT IV/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        June 7, 2021